                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

MICHAEL RICHARDSON,                                     )
                                                        )
                        Plaintiff,                      )
                                                        )
               vs.                                      )   CASE NO.: 1:19-cv-1768
                                                        )
KROGER LIMITED PARTNERSHIP, I                           )
d/b/a PAY LESS SUPER MARKETS, INC.,                     )
                                                        )
                          Defendant.                    )

                                  NOTICE OF REMOVAL
                        __________________________________________

       Defendant, Kroger Limited Partnership, I d/b/a Pay Less Super Markets, Inc., incorrectly

sued as Pay Less Super Markets, Inc. (hereinafter “Kroger”), by counsel, respectfully removes

the State Court case filed under Cause No.:          48C03-1902-CT-000029 to the United States

District Court, Southern District, Indianapolis Division, and in support hereof states:

       1.      On or about February 21, 2019, Michael Richardson, (hereinafter “Plaintiff”) a

citizen of the State of Indiana, filed a Summons and Complaint against Kroger in Madison

Circuit Court #3, under Cause No.: 48C03-1902-CT-000029. Copies of the State Court filings

are attached hereto as Exhibit “A”.

       2.      The Summons and Complaint were served on Kroger via certified mail on or

about February 28, 2019.        On or about March 7, 2019, undersigned counsel entered his

Appearance on behalf of Kroger.

       3.      The parties are of diverse citizenship:

                     a. Plaintiff is domiciled in the State of Indiana.
                   b. Kroger is a corporation incorporated pursuant to the laws of the State of

                       Ohio with a principal place of business located in Cincinnati, Ohio.

       4.      This is a personal injury action. According to the Complaint, on or about July 15,

2018, Plaintiff alleges that as a result of Kroger’s negligence, he slipped and fell on a slippery

substance in the aisle, which caused him to suffer serious injuries (Complaint, para. 2, 8).

       5.      Plaintiff seeks damages including, but not limited to, personal injuries, medical

expenses, lost wages and other special expenses. (Complaint, para. 2, 10).

       6.      On or about April 23, 2019, Kroger received Plaintiff’s Interrogatory Answers in

which Plaintiff claims more than $165,000 in medical expenses due to the incident at issue.

Additionally, on April 24, 2019, Kroger received a settlement demand from Plaintiff’s counsel

that was more than seven (7) times the minimum amount in controversy. Thus, as of April 24,

2019, Kroger was able to conclude that it had a basis for removal. Therefore, this Notice of

Removal is timely filed within thirty (30) days of the time that Kroger could reasonably have

determined that the minimum amount in controversy had been met and that it had a basis for

removal.

       7.      A removing Defendant need only show by a preponderance of the evidence facts

that suggest the $75,000 jurisdictional amount set forth in 28 U.S.C. § 1332 has been satisfied.

Carroll v. Stryker Corp., 658 F.3d 675, 680 (7th Cir. 2011). Once it has made this showing,

jurisdiction will be defeated only if it appears to a legal certainty that the stakes of the lawsuit do

not exceed $75,000. Id. The legal-certainty test sets the bar high for excluding federal subject-

matter jurisdiction, and for good reason: District Courts should not get bogged down at the time

of removal in evaluating claims on the merits to determine if jurisdiction exists. Id. at 680-81.




                                                  2
       8.      This Court has original jurisdiction under 28 U.S.C. § 1332 for the reasons set

forth above.

       9.      Kroger filed a responsive pleading on April 11, 2019.

       10.     This Notice of Removal is being filed in the United States District Court for the

Southern District of Indiana, Indianapolis Division, the District Court of the United States for the

district and division within which the state court action is pending, as required by 28 U.S.C. §§

1446(a) and 1441(a).

       11.     Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of

Removal will be served upon Plaintiff’s counsel. A copy of the Notice of Removal will be filed

with the Clerk of the Madison Circuit Court of the State of Indiana.

       12.     This Notice of Removal is signed pursuant to Rule 11 of the Federal Rules of

Civil Procedure, as required by 28 U.S.C. § 1446(a).

       WHEREFORE, Defendant, Kroger, by counsel, respectfully requests that this action be

duly removed to this Court and that it proceed herein.



                                              Respectfully submitted,

                                              COOTS HENKE & WHEELER, P.C.


                                              /s/ Jeffrey S. Zipes
                                              Jeffrey S. Zipes       # 15303-29
                                              Attorney for Defendant, Kroger Limited
                                              Partnership, I d/b/a Pay Less Super Markets, Inc.




                                                 3
                               CERTIFICATE OF SERVICE

        I hereby certify that on May 1, 2019, a copy of the foregoing Notice of Removal was
filed electronically. Notice of this filing will be sent to the following party by e-mail
transmission.


                            Mr. Rom Byron
                            KEN NUNN LAW OFFICE
                            104 S. Franklin Rd.
                            Bloomington, IN 47404



                                                  /s/ Jeffrey S. Zipes
                                                 Jeffrey S. Zipes


Jeffrey S. Zipes # 15303-29
COOTS, HENKE & WHEELER, P.C.
255 East Carmel Drive
Carmel, IN 46032
(317) 844-4693
(317) 573-5385 fax
Email: jzipes@chwlaw.com




                                            4
